UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 5, 2016 MINDBODY, Inc. (Exact name of registrant as specified in its charter) Delaware 001-37453 20-1898451 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4051 Broad Street, Suite 220 San Luis Obispo, California 93401 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(877) 755-4279 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 5, 2016, MINDBODY, Inc. (the “Company”) and Robert Murphy entered into a separation agreement and release (the “Separation Agreement”), pursuant to which, in consideration of his general release of claims, the Company agreed to accelerate the vesting of Mr. Murphy’s outstanding equity awards as if Mr. Murphy continued to provide services to the Company through March 31, 2017. A copy of the Separation Agreement is filed herewith as Exhibit 10.1. The foregoing description of the Separation Agreement is qualified by reference to the full text of the Separation Agreement, which is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit Number Description Separation Agreement and Release between MINDBODY, Inc. and Robert Murphy. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MINDBODY, INC. By: /s/ Kimberly G. Lytikainen Kimberly G. Lytikainen General Counsel and Secretary Date:August 11, 2016 EXHIBIT INDEX Exhibit Number Description Separation Agreement and Release between MINDBODY, Inc. and Robert Murphy.
